 
EXHIBIT 10.1
 
AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT
 
This AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”) dated
September 7, 2007, is entered into by and among Synvista Therapeutics, Inc., a
Delaware corporation (the “Company”), and the purchasers (the “Purchasers”)
identified on the signature pages to that certain Registration Rights Agreement
dated as of July 25, 2007 (the “Registration Rights Agreement”).


WHEREAS, in connection with the execution and delivery of that certain Series B
Preferred Stock and Warrant Purchase Agreement dated April 5, 2007, by and among
the Company and the Purchasers, the Company issued and sold to the Purchasers
(i) an aggregate of 10,000,000 of its Series B Convertible Preferred Stock,
$0.01 par value per share (the “Series B Preferred Stock”), and (ii) warrants
(the “Warrants”), each dated July 25, 2007, to purchase and aggregate of
3,100,000 shares of the Series B Preferred Stock, and pursuant to the
Registration Rights Agreement, the Company granted the Purchasers certain
registration rights with respect to the common stock, $0.01 par value per share
(“Common Stock”), of the Company issuable upon conversion of the Series B
Preferred Stock, and 


WHEREAS, in accordance with Section 6(g) of the Registration Rights Agreement,
the Company and the Purchasers desire to amend the Registration Rights Agreement
as set forth herein.


NOW THEREFORE, in consideration of the mutual covenants contained herein, and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and each of the Purchasers agree as follows:


1.  Amendment to Registration Rights Agreement.



a)  
The definition of Effectiveness Date is hereby deleted in its entirety and
replaced with the following:

 
“Effectiveness Date” means, with respect to each Registration Statement required
to be filed hereunder, the 60th calendar day following the date on which such
Registration Statement is filed (the 90th calendar day in the case of a “full
review” by the Commission) if the Registration Statement is on Form S-3 or the
240th calendar day following the date on which such Registration Statement is
filed if the Registration Statement is on Form S-1; provided, however, in the
event the Company is notified by the Commission that one of the above
Registration Statements will not be reviewed or is no longer subject to further
review and comments, the Effectiveness Date as to such Registration Statement
shall be the fifth Trading Day following the date on which the Company is so
notified if such date precedes the dates required above.
 
 
1

--------------------------------------------------------------------------------

 
 

b)  
The definition of Filing Date is hereby deleted in its entirety and replaced
with the following:

 
“Filing Date” means, as applicable, the First Filing Date, the Second Filing
Date or the Final Filing Date, and with respect to any additional Registration
Statements which are requested pursuant to Section 2(a), the 30th calendar day
following the date of such request, and with respect to any additional
Registration Statements which may be required pursuant to Section 6(f)(ii), the
60th calendar day following the date on which the Company notifies the Holders
of such request.
 

c)  
The definition of Registration Statement is hereby deleted in its entirety and
replaced with the following:

 
“Registration Statement” means the registration statements required to be filed
hereunder and any additional registration statements contemplated by Section
6(f)(ii), including (in each case) the Prospectus, amendments and supplements to
such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.
 
 
2

--------------------------------------------------------------------------------

 
 

d)  
The following definitions are hereby added to Section 1

 
“First Filing Date” means, with respect to the initial Registration Statement
required pursuant to Section 2(a) hereunder, September 7, 2007.
 
“Second Filing Date” means, with respect to the second Registration Statement
required pursuant to Section 2(a) hereunder, the date that is 6 months following
the effectiveness of the Registration Statement filed on the First Filing Date.
 
“Final Filing Date” means, with respect to the final Registration Statement
required pursuant to Section 2(a) hereunder, the date that is 6 months following
the effectiveness of the Registration Statement filed on the Second Filing Date.
 
“Non-Affiliate Public Float” means the number of shares of issued and
outstanding shares of Common Stock, not including shares of Common Stock held by
Affiliates, as such term is used and construed in the Securities Act.
 

e)  
The first sentence of Section 2(a) is hereby deleted in its entirety and
replaced with the following:

 
“On or prior to each of the First Filing Date and the Second Filing Date, the
Company shall prepare and file with the Commission a “Shelf” Registration
Statement covering the resale of an amount of Registrable Securities equal to
approximately one-third (1/3) of the then current Non-Affiliate Public Float, or
if greater, the maximum number of Registrable Securities permitted by
publicly-available written guidance, rules of general applicability of the
Commission staff, or written comments, requirements or request of the Commission
staff to the Company in connection with the review of any Registration Statement
as determined jointly by the Company and a majority of the Holders of
Registrable Securities (the “Commission Guidance”) for an offering to be made on
a continuous basis pursuant to Rule 415. On or prior to the Final Filing Date,
the Company shall prepare and file with the Commission a “Shelf” Registration
Statement covering, as requested by the Holders of a majority of the Registrable
Securities, either (i) the resale of the Registrable Securities not covered by
the Registration Statements filed on the First Filing Date and the Second Filing
Date that are then effective, or (ii) the maximum number of Registrable
Securities permitted by the Commission Guidance for an offering to be made on a
continuous basis pursuant to Rule 415. Commencing on the six month anniversary
of the Final Filing Date, at any time upon written notice from a majority of the
Holders of Registrable Securities, the
 
 
3

--------------------------------------------------------------------------------

 
 
Company shall prepare and file with the Commission such “Shelf” Registration
Statements covering, as requested by the Holders of a majority of the
Registrable Securities, either (i) the resale of the Registrable Securities not
covered by the Registration Statements filed prior to the date of such notice
that are then effective or (ii) the maximum number of Registrable Securities
permitted by the Commission Guidance for an offering to be made on a continuous
basis pursuant to Rule 415. If the amount of the Registrable Securities to be
registered in any Registration Statement is less than the amount of the total
number of Registrable Securities not included in any other Registration
Statements that are then effective, then, the number of Registrable Securities
to be registered on such Registration Statement will first be reduced by the
Registrable Securities issuable upon exercise of the Warrants and second by the
Registrable Securities issuable upon the conversion of the Preferred Stock, each
on a pro rata basis based on the total number of Registrable Securities not
included in any other Registration Statements that are then effective held by
each Holder.
 

f)  
Section 2(b) is hereby deleted in its entirety and replaced with the following:

 
If: (i) a Registration Statement is not filed on or prior to its Filing Date (if
the Company files a Registration Statement without affording the Holders the
opportunity to review and comment on the same as required by Section 3(a), the
Company shall not be deemed to have satisfied this clause (i)), or (ii) the
Company fails to file with the Commission a request for acceleration in
accordance with Rule 461 promulgated under the Securities Act, within five
Trading Days of the date that the Company is notified (orally or in writing,
whichever is earlier) by the Commission that a Registration Statement will not
be “reviewed,” or not subject to further review, or (iii) prior to its
Effectiveness Date, the Company fails to file a pre-effective amendment and
otherwise respond in writing to comments made by the Commission in respect of
such Registration Statement within 15 calendar days after the receipt of
comments by or notice from the Commission that such amendment is required in
order for a Registration Statement to be declared effective, or (iv) a
Registration Statement filed or required to be filed hereunder is not declared
effective by the Commission by its Effectiveness Date, or (v) after the
Effectiveness Date, a Registration Statement ceases for any reason to remain
continuously effective as to all Registrable Securities for which it is required
to be effective, or the Holders are otherwise not permitted to utilize the
Prospectus therein to resell such Registrable Securities for more than 15
consecutive calendar days or more than an aggregate of 25 calendar days during
any 12-month period (which need not be consecutive calendar days) (any such
failure or breach being referred to as an “Event”, and for purposes of clause
(i) or (iv) the date on which such Event occurs, or for purposes of clause (ii)
the date on which such five Trading Day period is exceeded, or for purposes of
clause (iii) the date which such 15 calendar day period is exceeded, or for
purposes of clause (v) the date on which
 
 
4

--------------------------------------------------------------------------------

 
 
such 15 or 25 calendar day period, as applicable, is exceeded being referred to
as the “Event Date”), then in addition to any other rights the Holders may have
hereunder or under applicable law, on such Event Date and on each monthly
anniversary of such Event Date (if the applicable Event shall not have been
cured by such date) until the applicable Event is cured, the Company shall pay
to each Holder an amount in cash, as partial liquidated damages and not as a
penalty, equal to 1% of the aggregate purchase price paid by such Holder
pursuant to the Purchase Agreement for any Securities then held by such Holder,
subject to an overall limit of 8% for each calendar year, provided, however,
that, with respect to a Registration Statement filed pursuant to Section 2(a),
(a) in the case of (iv), if the Commission does not declare the Registration
Statement effective on or before the Effectiveness Date, or (b), if the
Commission allows the Registration Statement to be declared effective at any
time before or after the Effectiveness Date, subject to the withdrawal of
certain Registrable Securities from the Registration Statement, and the reason
for (a) or (b) is the Commission’s determination that (x) the offering of any of
the Registrable Securities constitutes a primary offering of securities by the
Company, (y) Rule 415 may not be relied upon for the registration of any or all
of the Registrable Securities, and/or (z) a Holder of any Registrable Securities
must be named as an underwriter, the Holders understand and agree that the
Company may reduce, on a pro rata basis, the total number of Registrable
Securities to be registered on behalf of each such Holder, and the failure to
include such Registrable Securities in any Registration Statement shall not
constitute an Event and the Company shall not be required to pay any partial
liquidated damages as described above. The partial liquidated damages pursuant
to the terms hereof shall apply on a daily pro rata basis for any portion of a
month prior to the cure of an Event.
 

g)  
Section 3(c) is hereby deleted in its entirety and replaced with the following:

 
“[Intentionally Omitted]”
 

h)  
The first sentence of Section 4 is hereby deleted in its entirety and replaced
with the following:

 
All fees and expenses (exclusive of underwriting discounts and commissions)
incident to the preparation, filing and obtaining and maintaining the
effectiveness of the first three Registration Statements required to be filed
pursuant to Section 2(a) of this Agreement shall be borne by the Company whether
or not any Registrable Securities are sold pursuant to such Registration
Statements; provided, however, the Company shall pay up to a maximum of $30,000
for reasonable fees and expenses of no more than one special counsel for the
 
 
5

--------------------------------------------------------------------------------

 
 
Purchasers if such Registration Statements are on Form S-3 or up to a maximum of
$60,000 for reasonable fees and expenses of no more than one special counsel for
the Purchasers if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3. The Holders of Registrable Securities shall
be responsible for the payment all of their own, as well as 50% of the
Company’s, fees and expenses (exclusive of underwriting discounts and
commissions) incident to the preparation, filing and obtaining and maintaining
the effectiveness of all other Registration Statements required to be filed
pursuant to Section 2(a) and incident to the performance of or compliance with
Section 6(f)(ii) of this Agreement on a pro rata basis based on the number of
Registrable Shares included by each Holder in such Registration Statement,
provided, however, that the Holders of Registrable Securities shall pay up to a
maximum of the lesser of (i) $10,000 or (ii) 0.5% of the value of the
Registrable Securities included on such Registration Statement as determined by
the Closing Price on the effective date of such Registration Statement of the
Company’s reasonable fees and expenses in connection with the preparation and
filing of each Registration Statement on Form S-3 or up to a maximum of the
lesser of (i) $25,000 or (ii) 0.5% of the value of the Registrable Securities
included on such Registration Statement as determined by the Closing Price on
the effective date of such Registration Statement of the Company’s reasonable
fees and expenses in connection with the preparation and filing of each
Registration Statement on Form S-1.
 

i)  
Section 6(f) is hereby deleted in its entirety and replaced with the following:

 
(i) Piggy-Back Registrations.
 
(A) If at any time during the Effectiveness Period there is not an effective
Registration Statement covering the Registrable Securities that are then
required to be registered in accordance with Section 2(a) or Section 6(f)(ii)
hereof, and the Company shall determine to prepare and file with the Commission
a registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with the stock option or other employee
benefit plans, then the Company shall send to each Holder a written notice of
such determination and, if within 15 days after the date of such notice, any
such Holder shall so request in writing, the Company shall include in such
registration statement all or any part of the Registrable Securities required to
be included pursuant to Section 2(a), but not so included, that such Holder
requests to be registered; provided, however, that, the Company shall not be
required to register any Registrable Securities pursuant to this Section
6(f)(i)(A) that are eligible for resale pursuant to Rule 144(k) promulgated
under the Securities Act or that are the subject of a then effective
Registration Statement.
 
 
6

--------------------------------------------------------------------------------

 
 
(B) If, at any time, the Company shall determine to prepare and file with the
Commission a registration statement relating to an underwritten public offering
for its own account or the account of others under the Securities Act of any of
its equity securities, other than on Form S-4 (as promulgated under the
Securities Act) or its then equivalent relating to equity securities to be
issued solely in connection with any acquisition of any entity or business, then
the Company shall send to each Holder a written notice of such determination
and, if within 15 days after the date of such notice, any such Holder shall so
request in writing, the Company shall include in such registration statement all
or any part of such Registrable Securities such Holder requests to be
registered; provided, however, that, the Company shall not be required to
register any Registrable Securities of a Holder, if all of the Registrable
Securities of such Holder pursuant to this Section 6(f)(i)(B) that are eligible
for resale pursuant to Rule 144(k) promulgated under the Securities Act or are
the subject of one or more then effective Registration Statements. If the total
amount of Registrable Securities that are to be included by the Company for its
own account and at the request of Holders thereof exceeds the amount of
securities that the underwriters reasonably believe compatible with the success
of the offering, then the Company will include in such registration only the
number of securities which in the opinion of such underwriters can be sold, in
the following order:
 
(1)  first, the equity securities to be registered on behalf of the Company;
 
(2)  then, the Registrable Securities requested to be included by the Holders
pro rata based on the number of Registrable Securities owned by each of them
which each of them request be included in such registration; provided, however,
that the number of Registrable Securities shall not be reduced below 30% of the
securities included in such registration statement; and
 
(3)  then, any other equity securities.
 
(ii) Demand Registrations.
 
(a) If, at any time the Company shall receive a written request (specifying that
it is being made pursuant to this Section 6(f)(ii)) from Holders of a majority
of Registrable Securities not registered in any then effective Registration
Statement that the Company file a registration statement under the Securities
Act in connection with an underwritten public offering, then the Company shall
send to each Holder a written notice of such request and if within 15 days after
the date of such notice, any such Holder shall so request in writing, the
Company shall
 
 
7

--------------------------------------------------------------------------------

 
 
include in such Registration Statement all or any part of such Registrable
Securities not registered in any then effective Registration Statement such
Holder requests to be registered and shall file such Registration Statement by
its Filing Date. Subject to the terms of this Agreement, the Company shall use
its good faith commercially reasonable efforts to cause a Registration Statement
to be declared effective under the Securities Act as promptly as possible after
the filing thereof, but in any event prior to the applicable Effectiveness Date.
The Company shall telephonically request effectiveness of such Registration
Statement as of 5:00 pm Eastern Time on a Trading Day.
 
(b) Notwithstanding the foregoing obligations, if the Company furnishes to
Holders requesting a registration pursuant to this Section 6(f)(ii) a
certificate signed by the Company’s chief executive officer stating that in the
good faith judgment of the Company’s Board of Directors as evidenced by a board
resolution, it would be materially detrimental to the Company and its
stockholders for such registration statement to either become effective or
remain effective for as long as such registration statement otherwise would be
required to remain effective, because such action would (i) materially interfere
with a significant acquisition, corporate reorganization, or other similar
transaction involving the Company; (ii) require premature disclosure of material
information that the Company has a bona fide business purpose for preserving as
confidential; or (iii) render the Company unable to comply with requirements
under the Securities Act or Exchange Act, then the Company shall have the right
to defer taking action with respect to such filing, and any time periods with
respect to filing or effectiveness thereof shall be tolled correspondingly, for
a period of not more than ninety (90) days after the request of the Initiating
Holders is given; provided, however, that the Company may not invoke this right
more than once in any twelve (12) month period, and provided further that the
Company shall not register any securities for its own account or that of any
other stockholder during such ninety (90) day period.
 
(c) The Company shall immediately notify the Holders via facsimile or electronic
transmission of the effectiveness of a Registration Statement on the same
Trading Day that the Company telephonically confirms effectiveness with the
Commission, which shall be the date requested for effectiveness of a
Registration Statement. The Company shall, by 9:30 am Eastern Time on the
Trading Day after the Effective Date, file a final Prospectus with the
Commission as required by Rule 424. Failure to so notify the Holder within one
(1) Trading Day of such notification or effectiveness or failure to file a final
Prospectus as aforesaid shall be deemed an Event under Section 2(b). If the
total amount of Registrable Securities that are to be included at the request of
Holders thereof and by the Company for its own account and exceeds the amount of
securities that the underwriters reasonably believe compatible with the success
of the offering, then the Company will include in such registration statement
only the number of securities which in the opinion of such underwriters can be
sold, in the following order:
 
 
8

--------------------------------------------------------------------------------

 
 
(1)  first, the Registrable Securities requested to be included by the Holders
pro rata based on the number of Registrable Securities owned by each of them
which each of them request be included in such registration;
 
(2)  then, the equity securities to be registered on behalf of the Company; and
 
(3)  then, any other equity securities.
 
(iii) Underwriting Requirements.
 
The Company shall (together with all Holders proposing to distribute their
securities through such underwriting) enter into an underwriting agreement with
the underwriters selected for such underwriting either (A) by the Company in the
case of an underwriting pursuant to Section 6(f)(i)(B) or (B) by the Holders of
a majority of the Registrable Securities being registered and agreed to by the
Company in the case of an underwriting pursuant to Section 6(f)(ii). In any
registration pursuant to Sections 6(f)(i)(B) or 6(f)(ii), each Holder shall take
all action with respect to executing such underwriting agreement, including
being liable in respect of (A) any representations and warranties being made by
each Holder, and (B) any indemnification agreements and “lock-up” agreements
made by each Holder for the benefit of the underwriters in such underwriting
agreement; provided, however, that (1) with respect to individual
representations and warranties regarding such matters as legal capacity or due
organization of such Holder, authority to participate in the underwritten public
offering, compliance by such Holder with laws and agreements applicable to it,
ownership (free and clear of liens, charges, encumbrances and adverse claims) of
Registrable Securities to be sold by such Holder and accuracy of information
with respect to such Holder furnished for inclusion in any disclosure document
relating to each underwritten public offering, the aggregate amount of such
liability shall not exceed the net proceeds received by such participating
Holder from the underwritten public offering and (2) to the extent selling
stockholders give further representations, warranties and indemnities, then with
respect to all other representations, warranties and indemnities of sellers of
shares in such underwritten public offering, the aggregate amount of such
liability shall not exceed the lesser of (y) such Holder’s pro rata portion of
any such liability, in accordance with such Holder’s portion of the total number
of Registrable Securities included in the underwritten public offering or (z)
the net proceeds received by such Holder from the underwritten public offering.
 
 
9

--------------------------------------------------------------------------------

 
 
2.  Ratification. The parties hereby ratify and confirm in all respects the
Registration Rights Agreement, as amended by this Amendment.


3.  Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Registration Rights Agreement shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.


4.  Other Matters. The Company hereby acknowledges and agrees that the execution
and delivery by the Purchasers of this Amendment shall not be deemed to create a
course of dealing or otherwise obligate the Purchasers to execute similar
extensions, amendments or waivers under the same or similar circumstances in the
future.


5.  Execution. This Amendment may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 


[remainder left intentionally blank]


 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned hereby executes this Amendment as of the
date first set forth above.
 

SYNVISTA THERAPEUTICS, INC.     
Address for Notice:
        /s/ Noah Berkowitz     221 West Grand Avenue

--------------------------------------------------------------------------------

Name: Noah Berkowitz
Title: President
   
Montvale, NJ 07645
       
With a copy to (which shall not constitute notice):
 
Mintz Levin Cohn Ferris Glovsky and Popeo, P.C.
One Financial Center
Boston, MA 02111
Attn: William T. Whelan, Esq.
     



 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned hereby executes this Amendment No. 1 as of
the date first set forth above. 
 

Atticus Global Advisors, Ltd.    BAKER/TISCH INVESTMENTS, L.P.             By:  
/s/ Matthew Edmonds   By:  Baker/Tisch Capital, L.P.,  

--------------------------------------------------------------------------------

Name: Matthew Edmonds
Title: Director
 
By:  its general partner
Baker/Tisch Capital (GP), LLC,
its general partner
                By:  /s/ Felix Baker, Ph.D.         

--------------------------------------------------------------------------------

Name: Felix Baker, Ph.D.
Title: Managing Member  

 

Green Way Managed Account Series, Ltd., in respect to
its segregated account, Green Way Portfolio D   BAKER BIOTECH FUND I, L.P.     
      By:   /s/ Dominique Ould-Ferhat   By:  Baker Biotech Capital, L.P.,  

--------------------------------------------------------------------------------

Name: Dominique Ould-Ferhat
Title: President and Director
 
By:  its general partner

Baker Biotech Capital (GP), LLC,
its general partner
                By:  /s/ Felix Baker, Ph.D.         

--------------------------------------------------------------------------------

Name: Felix Baker, Ph.D.
Title: Managing Member  

 

Rodman and Renshaw LLC   Baker Brothers Life Sciences, L.P.           By:   /s/
Thomas G. Pinou   By:  Baker Brothers Life Sciences Capital, L.P.  

--------------------------------------------------------------------------------

Name: Thomas G. Pinou
Title: Chief Financial Officer
 
By:  its general partner

Baker Brothers Life Sciences Capital (GP), LLC
its general partner
                By:  /s/ Felix Baker, Ph.D.         

--------------------------------------------------------------------------------

Name: Felix Baker, Ph.D.
Title: Managing Member  

 

    14159, L.P.                 By:  14159 Capital, L.P.,  

 
By:  its general partner

14159 Capital (GP), LLC,
its general partner
                By:  /s/ Felix Baker, Ph.D.         

--------------------------------------------------------------------------------

Name: Felix Baker, Ph.D.
Title: Managing Member  

 
 
 

--------------------------------------------------------------------------------

 
 